DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-30 are currently pending.
Response to Amendment
The amendment filed on 03/22/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 12/12/2020
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Crist (PG pub 20160218665), and further in view of Lavora et al (PG pub 20140366927), and Glenn (Pat No 6313396)

Regarding claim 1, 11 and 21, Crist teach a solar cell panel and method comprising:
A plurality of solar cell array [fig 4A]
 at least one of the solar cells has at least one cropped comer that defines a corner region Fig 4A];
an area of a substrate  140 in the comer region remains exposed when the solar cells  having at least one cropped corner resulting in the corner regionare attached to the substrate [fig 4A];
 the power routing module is attached to the substrate in the area of the substrate in the comer region that remains exposed [fig 4A] where the power routing module includes an electrically conductive layer 136 comprised of one electrical conductor 136 for customizing electrical interconnections between the solar cells and an insulation layer 25 for electrically insulating the electrical conductors of the electrically conductive layer [fig 2E]
Crist teaches the claimed limitation as set forth above, but Crist does not teach switching matrix.
Lavora et al teaches a solar array comprising plurality of switching matrix 701 with controller [Fig 7A-C, para 56]. Also, Lavora et al teaches the switching matrix being positioned in any location for electrical connection between solar cells [para 54]. The switching matrix is considered to be a power routing module.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the switching matrix of Lavora et al to be electrically connected to the solar array at the exposed region as taught by Crist for maximize energy harvesting.
 Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the switches matrix to the exposed area of the substrate since it would be easier for assembly and there would be two option for adding the switches: one is covered by solar cells and other one is exposed from solar cell. the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to 

The recitation “for dynamically…solar cells” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.

Glenn teaches a solar cell comprising a flexible substrate (20, 18) with insulating layer (col 6 lines 31-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the substrate of modified Crist to be the same of Glenn since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Modified Crist teaches the corner conductor as set forth above, but modified Crist does not teach the corner conductor being buried within the substrate.
Glenn teaches the substrate (18,20) where the pattern metal layer 19 being buried within the substrate (18,20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the corner conductor of modified Crist to be buried within the substrate as taught by Glenn since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).

As for combination, modified Crist teaches:
a power routing module for electrically interconnecting a plurality of solar cells in an array
the power routing module includes a switching matrix for dynamically routing power among a plurality of current pathways connected between the power routing module and the plurality of solar cells
the power routing module is attached to the substrate in the area of the substrate in the comer region that remains exposed when the at least one of the solar cells having the at least one cropped comer resulting in the comer region is attached to the substrate
Since the power routing module electrical contacted with PV cells and interconnected, the power routing module includes conductor that electrically interconnect a contact of the at least one of the solar cells with the interconnect 131 in the area of the substrate in the corner region that remains exposed when the at least one of the solar cells having the at least one cropped comer resulting in the comer region is attached to the substrate [fig 4A-B, Crist] where the conducting pad 131 is provided electrical connection points between the electrical conductors 136 of the power routing module and the conductor 138 buried within the substrate. It is noted that the solar cell has the contact for electrical connected and the claims does not require directly electrical connected.
the electrical conductors 136 electrically interconnect one or more contacts of the  solar cells with the conducting pad 131 on the substrate in the area of the substrate in the comer region that remains exposed when the at least one of the solar cells having the at least one cropped comer resulting in the comer region is attached to the substrate. It is noted that the solar cell has the contact for electrical 


Regarding claim 2, 12 and 22, modified Crist teach bypass diode 130 [fig 2E, Crist] and switching matrix being electrically connected to the power module and bypass diode , the recitation “ dynamically… bypass diode” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 3, 13 and 23, modified Crist teaches switching matrix being electrically connected to the power module and solar cell arrays as set forth above. The recitation “ dynamically… lines” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be 
Regarding claim 4, 14 and 24, modified Crist teaches the switching matrix in response to control signal [para 56, Lavora et al]. The recitation “dynamically… signals” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 5, 15 and 25, modified Crist teaches the control signals being wireless control signal from a remote source (computer) [fig 60, Lavora et al].
Regarding claim 6, 16 and 26, modified Crist teaches the switching matrix is space division circuit switch in which the current on a selected input path is connected to a selected output path [fig 7A-C 9, Lavora et al para 60]
Regarding claim 7, 17 and 27, Modified Crist teaches the switching comprising one or more connection blocks and each of which connects the selected input path to the selected output path according to the control signal [fig 7A-C 9, Lavaro et al]
Regarding claim 8, 18 and 28, since the switching matrix is within the system, the switching matrix is uniquely addressed.
Regarding claim 9, 19 and 29, modified Crist teaches the switching matrix being uniquely addressed [fig 7A-C 9, Lavaro et al].
Regarding claim 10, 20, 30, modified Crist teaches the selected input and output paths within each connection block uniquely addressed.
Response to Arguments
Applicant’s arguments filed on 03/22/2021 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726